DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on February 10, 2021, the objections the drawings, specifications and the 112(b) rejections in the previous office action (dated 11/10/2021) are hereby withdrawn. 
Claims 1 and 12 is/are allowable. Claims 3-4, 7-8, 13-14 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election species restriction requirement between species A and B, as set forth in the Office action mailed on May 25, 2021, is hereby withdrawn. 
	Claims 3-4, 7-8, 13-14 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01
	Thus, claims 1, 3, 7, 12, 13 and 16 have been amended, claims 2, 4, 8-11, 14 and 17-20 were previously presented, claims 5-6 and 15 have been cancelled, and claims 21-23 have been newly added.
	Therefore, claims 1-4, 7-14 and 16-23 are currently pending.



Allowable Subject Matter
Claims 1-4, 7-14 and 16-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach the body having a second rib and a fourth rib offset in a circumferential direction from the second rib, the ring member having a first rib and a third rib offset in a circumferential direction from the first rib herein the ring member and the body are configured with a lost motion region defined between the second and fourth ribs in which the ring member is rotatable relative to the body in the loosening direction, wherein rotation of the ring member relative to the body in the loosening direction in the lost motion region opens the relief valve assembly; and wherein rotation of the ring member in the loosening direction disengages the first rib and the second rib to allow the ring member to enter the lost motion region, and wherein the third rib on the ring member engages with the fourth rib on the body when the ring member reaches the end of the lost motion region to allow the body to co-rotate with the ring member in the loosening direction (as recited in claims 1 and 12, respectively), nor does it teach a relief valve assembly coupled to the body, the relief valve assembly having a plunger that is movable between a sealed position and an unsealed position along a valve axis that is offset from the rotational axis (as recited in claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736